Exhibit 10.1

 

September 3, 2013

 

Ms. Jeri Hilleman

1398 Dana Avenue

Palo Alto, CA 94301

 

Re:                             Employment Terms

 

Dear Jeri:

 

This letter agreement (the “Agreement”) provides the terms of your employment by
Ocera Therapeutics, Inc. (the “Company”) and is made and entered into as of the
last day either party executes the Agreement (the “Effective Date”). You and the
Company hereby agree as follows:

 

1.                                      Duties.  You will be expected to do and
perform all services, acts or things necessary or to serve the Company in the
position of Chief Financial Officer (“CFO”), including those duties normally
associated with the position of CFO.  You will report to the Company’s Chief
Executive Officer (“CEO”).  You will work at our facility located in the San
Francisco Bay Area California.  Your start date will be September 3, 2013.

 

2.                                      Base Salary and Fringe Benefits.  Your
base salary will be $330,000 on an annualized basis, less payroll deductions and
all required withholdings, payable semi-monthly.  You will be entitled to twenty
(20) days paid time off each year pursuant to the Company’s policies, accruing
on a monthly basis.  You will be eligible for the Company’s standard benefits,
which will be available to you the first of the month following your date of
hire.  The benefits will include paid holidays, medical, dental, vision,
short-term and long-term disability insurance, life insurance and a 401K plan.
The Company may modify benefits from time to time, in its sole discretion.

 

3.                                      Discretionary Bonus.  In addition to
your base salary, you will be eligible to earn a discretionary annual
performance bonus (the “Performance Bonus”).  The target Performance Bonus for
superior performance will be up to a maximum of 30% of your base salary.  The
actual Performance Bonus amounts you receive, if any, will be discretionary and
will be based on your and the Company’s performance against goals to be adopted
by the Company’s Board of Directors (the “Board”), as evaluated by the Board in
its sole and absolute discretion.  You must be employed on the date the
Performance Bonus is awarded to be eligible for the Performance Bonus.  The
Performance Bonus will not be pro-rated in the event you resign or your
employment is terminated with or without Cause (as defined below) prior to the
date on which the Performance Bonus is awarded.

 

4.                                      Stock Options.  Subject to approval by
the Board, you will be granted an option to purchase 200,000 shares of the
Company’s common stock at an exercise price equal to the fair market value of
the Company’s stock on the date of grant (the “Option”).  The Option will be
granted and issued pursuant to the terms of the Company’s Amended and Restated
2011 Stock Option and Incentive Plan (the “Plan”). To the maximum extent
possible, the Option shall be an

 

--------------------------------------------------------------------------------


 

“incentive stock option” as such term is defined in Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).  The Option will be governed by a
separate Stock Option Agreement and the Plan. The Option will be subject to
vesting over four (4) years for so long as you are employed as CFO pursuant to
the terms of this Agreement, according to the following schedule: 1/4th of the
shares subject to the Option will vest upon the 12 month anniversary of your
service as CFO pursuant to this Agreement and 1/48th of the shares subject to
the Option will vest at the end of each monthly period thereafter for a period
of three (3) years.

 

If you have questions regarding the tax implications of the Stock Option or any
part of your compensation package, please consult with your own tax advisor.

 

5.                                      Loyal and Conscientious Performance;
Noncompetition.  During your employment by the Company, you shall devote your
full business energies, interest, abilities and productive time to the proper
and efficient performance of your duties under this Agreement; provided that,
you shall not be precluded from engaging in civic, charitable or religious
activities which do not present any conflict of interest with the Company or
affect your performance of duties for the Company. Notwithstanding the above,
you will be allowed to maintain your existing board seat at Xenoport, Inc., as
well as one future corporate board seat, subject to review and agreement by the
Company in its discretion at a future date.

 

Except with the prior written consent of the Board, you will not, during the
term of this Agreement, and any period during which you are receiving
compensation or any other consideration from the Company, including, but not
limited to, severance pay pursuant to Section 6 herein, engage in competition
with the Company, either directly or indirectly, in any manner or capacity, as
adviser, principal, agent, affiliate, promoter, partner, officer, director,
employee, stockholder, owner, co-owner, consultant, or member of any association
or otherwise, in any phase of the business of developing, manufacturing and
marketing of products or services which are in the same field of use or which
otherwise compete with the products or services or proposed products or services
of the Company.

 

During the term of this Agreement, you agree not to acquire, assume or
participate in, directly or indirectly, any position, investment or interest
known by you to be adverse or antagonistic to the Company, its business or
prospects, financial or otherwise or in any company, person or entity that is,
directly or indirectly, in competition with the business of the Company. 
Ownership by you, as a passive investment, of less than two percent (2%) of the
outstanding shares of capital stock of any corporation with one or more classes
of its capital stock listed on a national securities exchange or publicly traded
on the Nasdaq Stock Market or in the over-the-counter market shall not
constitute a breach of this paragraph.

 

--------------------------------------------------------------------------------


 

6.                                      Termination.  Your employment will be
“at will,” meaning that the Company may terminate your employment at any time
and for any or no reason, with or without Cause (as defined herein) or advance
notice by giving written notice of such termination, subject to the provisions
stated herein.  Similarly, you may terminate your employment with the Company at
any time at your election, in your sole discretion, for any or no reason.  The
“at will” nature of your employment relationship may not be modified except by a
written agreement signed by the Chairman of the Board.

 

(a)                                 Compensation Upon Termination By The Company
Without Cause.  If the Company terminates your employment without Cause, then
the Company shall pay your base salary and accrued and unused vacation earned
through the date of termination.  In addition, subject to the requirements of
Section 6(b) below, the Company shall provide you with the following severance
benefits:

 

(i)                                    Salary Continuation.  The Company shall
continue to pay your base salary as in effect on the date of termination until
the end of the twelve month period following the termination of your
employment.  Such severance payments shall be subject to standard deductions and
withholdings and paid in accordance with the Company’s regular payroll policies
and practices.

 

(ii)                                COBRA Coverage.  Provided that you timely
elect COBRA (or Cal-COBRA, as applicable) health insurance continuation
coverage, the Company shall pay such premiums on your behalf until the end of
the twelve month period following the termination of your employment.

 

(iii)                            Accelerated Option Vesting.  Vesting of the
Option shall be accelerated such that as of the effective date of your
termination of employment you will be deemed vested in the same number of shares
as if you had completed an additional 12 months of employment with the Company
pursuant to this Agreement.

 

(b)                                 Release.  Notwithstanding the foregoing, you
shall receive none of the severance payments or benefits set forth above unless
you furnish the Company with an effective waiver and release of claims (the
“Release”) in a form acceptable to the Company and substantially as attached
hereto as Exhibit A within the time period set forth therein (but in no event
later than forty-five (45) days after your termination date) and allow such
Release to become effective. If a majority of the Board determines in good faith
that you have breached any provision of the Patent, Copyright and Non-Disclosure
Agreement Proprietary Information and Inventions Agreement by and between you
and the Company (the “PCNA”) or any provision of this Agreement or the Release,
the Company shall be (i) excused from the obligation to provide any remaining
severance benefits and (ii) entitled to full recovery of any severance benefits
already provided to you.

 

--------------------------------------------------------------------------------


 

(c)                                  Definitions.  For purposes of this
Agreement, the following terms shall have the following meanings:

 

(i)                                    Cause.  “Cause” for the Company to
terminate your employment hereunder shall mean the occurrence of one or more of
the following events, as determined by the Board in the exercise of its
reasonable business judgment:

 

(ii)                                your conviction of, or plea of guilty or no
contest to, any felony or any crime involving fraud, dishonesty or moral
turpitude under the laws of the United States or any state thereof;

 

(iii)                            your gross misconduct or intentional commission
of an act that materially injures (or is reasonably likely to materially injure)
the Company;

 

(iv)                             your engaging in, or in any manner
participating in, any activity which is directly competitive with or injurious
to the Company or which violates any material provisions of the PIIA;

 

(v)                                 your commission of, or participation in, a
fraud or act of dishonesty against the Company or use or intentional
appropriation for his personal use or benefit of any funds or properties of the
Company not authorized by the Board to be so used or appropriated;

 

(vi)                             your intentional and material violation of any
statutory duty owed to the Company;

 

(vii)                         your refusal or failure to follow lawful and
reasonable directions of the Board;

 

(viii)                     your intentional violation of any material written
policy of the Company; or

 

(ix)                             your repeated failure to satisfactorily perform
your job duties.

 

Any determination that your employment was terminated by reason of dismissal
without Cause for the purposes of this Agreement shall have no effect upon any
determination of the rights or obligations of the Company or you for any other
purpose.

 

(d)                                 Parachute Payments.  Anything in this
Agreement to the contrary notwithstanding, if any payment or benefit you would
receive from the Company pursuant to this Agreement or otherwise (“Payment”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code, and (ii) but for this sentence, be subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then such Payment shall be equal
to the Reduced Amount.  The “Reduced Amount” shall be either (a) the largest
portion of the Payment that would result in no portion of the Payment being
subject to the Excise Tax or (b) the Payment or a portion thereof after payment
of the applicable Excise Tax, whichever amount after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
your receipt, on

 

--------------------------------------------------------------------------------


 

an after-tax basis, of the greatest amount of the Payment.  If a reduction in
payments or benefits constituting “parachute payments” is necessary so that the
Payment equals the Reduced Amount, reduction shall occur in the order of
payments you elect in writing, provided, however, that such election shall be
subject to Company approval if made on or after the date on which the event that
triggers the Payment occurs.  The Company’s principal outside accounting firm
will make all determinations hereunder and shall provide its calculations,
together with detailed supporting documentation, to the Company and you within
15 calendar days after the date on which your right to a Payment is triggered
(if requested at that time by the Company or you) or such other time as
requested by the Company or you.  If the accounting firm determines that no
Excise Tax is payable with respect to a Payment, either before or after the
application of the Reduced Amount, it shall furnish the Company and you with an
opinion reasonably acceptable to you that no Excise Tax will be imposed with
respect to such Payment.  The Company shall be entitled to rely upon the
accounting firm’s determinations, which shall be final and binding on all
persons.

 

(e)                                  409A Compliance.  Benefits payable under
the Agreement, to the extent of payments made from the date of your termination
through March 15th of the calendar year following such termination, are intended
to constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations and thus payable pursuant to the “short-term deferral”
rule set forth in Section 1.409A-1(b)(4) of the Treasury Regulations; to the
extent such payments are made following said March 15th, they are intended to
constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations made upon an involuntary termination from service and
payable pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury Regulations, to
the maximum extent permitted by said provision, with any excess amount being
regarded as subject to the distribution requirements of Section 409A(a)(2)(A) of
the Internal Revenue Code of 1986, as amended (the “Code”), including, without
limitation, the requirement of Section 409A(a)(2)(B)(i) of the Code that payment
to you be delayed until 6 months after separation from service if you are a
“specified employee” within the meaning of the aforesaid section of the Code at
the time of such separation from service.

 

7.                                      Company Policy.  As a Company employee,
you will be expected to abide by Company rules, policies and acknowledge in
writing that you have read the Company’s Employee Handbook which will govern the
terms and conditions of your employment.  The Company’s policies may be modified
from time to time at the sole discretion of the Company, with the exception of
the Company’s “at will” employment policy, which may only be modified by a
signed agreement executed by the CEO.

 

8.                                      Patent, Copyright and Non-Disclosure
Agreement.  As a condition of employment, you will be required to sign and
comply with the PCNA, attached hereto as Exhibit B, which prohibits unauthorized
use or disclosure of the Company’s proprietary information, among other things.

 

In your work for the Company, you will be expected not to use or disclose any
confidential information, including trade secrets, of any former employer or
other person to whom you have an obligation of confidentiality.  Rather, you
will be expected to use only that information which is generally known and used
by persons with training and experience comparable to your own, which is common
knowledge in the industry or otherwise legally in the public domain, or which

 

--------------------------------------------------------------------------------


 

is otherwise provided or developed by the Company.  During our discussions about
your proposed job duties, you assured us that you would be able to perform those
duties within the guidelines just described.

 

You agree that you will not bring onto Company premises any unpublished
documents or property belonging to any former employer or other person to whom
you have an obligation of confidentiality.

 

9.                                      Arbitration.  To ensure the rapid and
economical resolution of disputes that may arise in connection with your
employment with the Company, you and the Company agree that any and all
disputes, claims, or causes of action, in law or equity, arising from or
relating to your employment, or the termination of that employment, will be
resolved pursuant to the Federal Arbitration Act, 9 U.S.C. §1-16, and to the
fullest extent permitted by law, by final, binding and confidential arbitration
at a mutually convenient location in, California conducted by the Judicial
Arbitration and Mediation Services (“JAMS”), or its successors, under the then
current rules of JAMS for employment disputes; provided that the arbitrator
shall:  (a) have the authority to compel adequate discovery for the resolution
of the dispute and to award such relief as would otherwise be permitted by law;
and (b) issue a written arbitration decision including the arbitrator’s
essential findings and conclusions and a statement of the award.  Both you and
the Company shall be entitled to all rights and remedies that either you or the
Company would be entitled to pursue in a court of law, provided, however, that
in no event shall the arbitrator be empowered to hear or determine any class or
collective claim of any type.  The Company shall pay all filing fees in excess
of those which would be required if the dispute were decided in a court of law,
and shall pay the arbitrator’s fee.  Nothing in this Agreement is intended to
prevent either you or the Company from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any such arbitration.

 

10.                               Entire Agreement.  This Agreement, together
with the exhibits hereto and the stock-related documents referred to herein,
forms the complete and exclusive statement of the terms of your employment with
the Company.  The employment terms in this Agreement supersede any other
agreements or promises made to you by anyone, whether oral or written.  This
Agreement may be amended only by a written instrument signed both by you and
either the CEO or the Chairman of the Board.

 

11.                               Governing Law.  This Agreement will be
governed by and construed according to the laws of the State of California.

 

12.                               Successors and Assigns.  This Agreement will
be binding upon your heirs, executors, administrators and other legal
representatives and will be binding upon and shall inure to the benefit of the
Company, its successors, and its assigns.  The term “Company” as used herein
shall include such successors and assigns to the extent applicable.

 

--------------------------------------------------------------------------------


 

13.          Waiver.  No term, covenant or condition of this Agreement or any
breach thereof shall be deemed waived, except with the written consent of the
party against whom the wavier is claimed, and any waiver or any such term,
covenant, condition or breach shall not be deemed to be a waiver of any
preceding or succeeding breach of the same or any other term, covenant,
condition or breach.

 

14.          Severability.  The finding by a court of competent jurisdiction of
the unenforceability, invalidity or illegality of any provision of this
Agreement shall not render any other provision of this Agreement unenforceable,
invalid or illegal.  Such court shall have the authority to modify or replace
the invalid or unenforceable term or provision with a valid and enforceable term
or provision which most accurately represents the intention of the parties
hereto with respect to the invalid or unenforceable term or provision.

 

15.          Interpretation; Construction.  The headings set forth in this
Agreement are for convenience of reference only and shall not be used in
interpreting this Agreement.  This Agreement has been drafted by legal counsel
representing the Company, but you have been encouraged to consult with, and have
consulted with, your own independent counsel and tax advisors with respect to
the terms of this Agreement.   The parties hereto acknowledge that each party
hereto has had an opportunity to review and contribute to the drafting of this
Agreement, and any rule of construction to the effect that any ambiguities are
to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement.

 

16.          Counterparts; Facsimile and Electronic Signatures.  This Agreement
may be executed in two counterparts, each of which shall be deemed an original,
all of which together shall contribute one and the same instrument.  Facsimile
and electronic (e.g. PDF) signatures shall be as effective as original
signatures.

 

17.          Representations and Warranties. You represent and warrant that you
are not restricted or prohibited, contractually or otherwise, from entering into
and performing each of the terms and covenants contained in this Agreement, and
that your execution and performance of this Agreement will not violate or breach
any other agreements between you and any other person or entity.

 

As required by law, this offer is subject to satisfactory proof of your right to
work in the United States.

 

--------------------------------------------------------------------------------


 

If the foregoing accurately sets forth your understanding of our agreement,
please sign the enclosed copy of this letter where indicated below and return
the executed copy to me.

 

Jeri, on behalf of the entire Board, I want tell you how excited we are to have
you join the Company at this critical time. I am looking forward to working with
you, and I know you will contribute to our success.

 

Sincerely,

 

OCERA THERAPEUTICS, INC.

 

 

 

 

 

 

 

By:

/s/ Linda Grais

 

 

Linda Grais

 

 

Chief Executive Officer

 

 

 

 

Accepted:

 

 

 

 

/s/ Jeri Hilleman

 

September 3, 2013

Jeri Hilleman

Date

 

 

Attachment:

Exhibit A:              Release

Exhibit B:              Proprietary Information and Inventions Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE AND WAIVER OF CLAIMS

 

TO BE SIGNED FOLLOWING TERMINATION WITHOUT CAUSE

 

In consideration of the payments and other benefits set forth in Section 6 of
the Employment Agreement dated September 3, 2013 (the “Employment Agreement”),
to which this form is attached, I, Jeri Hilleman, hereby furnish Ocera
Therapeutics, Inc. (the “Company”), with the following release and waiver
(“Release and Waiver”).

 

In exchange for the consideration provided to me by the Employment Agreement
that I am not otherwise entitled to receive, I hereby generally and completely
release the Company and its directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, Affiliates, and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring prior to my signing
this Release and Waiver.  This general release includes, but is not limited to:
(1) all claims arising out of or in any way related to my employment with the
Company or the termination of that employment; (2) all claims related to my
compensation or benefits from the Company, including, but not limited to,
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including, but not limited to, claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including, but not limited to, claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”), the California Unruh Act, the
California Labor Code, and the California Fair Employment and Housing Act (as
amended).

 

I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows:  “A general release does not
extend to claims which the creditor does not know or suspect to exist in his or
her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law of any jurisdiction of similar effect with respect to any claims I may
have against the Company.

 

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an executive of the
Company.  If I am 40 years of age or older upon execution of this Release and
Waiver, I further acknowledge that I have been advised, as required by the Older
Workers Benefit Protection Act, that:  (a) the release and waiver granted herein
does not relate to claims under the ADEA which may arise after this Release and
Waiver is executed; (b) I should

 

--------------------------------------------------------------------------------


 

consult with an attorney prior to executing this Release and Waiver; (c) I have
twenty-one (21) days in which to consider this Release and Waiver (although I
may choose voluntarily to execute this Release and Waiver earlier); (d) I have
seven (7) days following the execution of this Release and Waiver to revoke my
consent to this Release and Waiver; and (e) this Release and Waiver shall not be
effective until the eighth day after I execute this Release and Waiver, provided
that I have not early revoked this Release and Waiver and that I shall not
receive any of the benefits specified in the Employment Agreement unless this
Release and Waiver becomes effective.

 

I acknowledge my continuing obligations under my Patent, Copyright and
Non-Disclosure Agreement (“PCNA”), a copy of which is attached as Exhibit B to
the Employment Agreement.  Pursuant to the PCNA I understand that among other
things, I must not use or disclose any confidential or proprietary information
of the Company and I must immediately return all Company property and documents
(including all embodiments of proprietary information) and all copies thereof in
my possession or control.  I understand and agree that my right to the severance
pay I am receiving in exchange for my agreement to the terms of this Release and
Waiver is contingent upon my continued compliance with the Employment Agreement
and the PCNA.

 

This Release and Waiver, along with the Employment Agreement and its associated
Exhibits, constitutes the complete, final and exclusive embodiment of the entire
agreement between the Company and me with regard to the subject matter hereof. 
I am not relying on any promise or representation by the Company that is not
expressly stated herein.  This Release and Waiver may only be modified by a
writing signed by both me and either the Chief Executive Officer or the Chairman
of the Board of the Company.

 

 

Date:

 

 

By:

 

 

 

JERI HILLEMAN

 

--------------------------------------------------------------------------------